Citation Nr: 1410855	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain residual to back injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, increased the rating for the Veteran's PTSD from 50 to 70 percent, effective February 27, 2009 (the identified date of the claim for increase), as well as denied the Veteran's claim for an increased rating for PTSD as well as a claim for TDIU.

In an August 2010 rating decision, the RO, inter alia, partially granted the Veteran's claim for an increased rating for a lumbosacral strain residual to back injury, assigning a 20 percent rating, effective December 17, 2009 (the date of the identified claim for increase).  However, as higher ratings for the back disability are available, and the Veteran was not granted the maximum available benefit, the matter of a higher rating for this disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

The Board notes that the claims file reflects that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA) (as reflected in an September 2003 Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in June 2011, the Veteran revoked this power of attorney in favor of NCDVA.  Given that, and because the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA  reveals that such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.  

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action on these claims is warranted.  

With respect to the Veteran's psychiatric disability, the Board notes that the Veteran was last afforded a VA examination for evaluation of his service-connected PTSD in November 2009 in order.  However, in a May 2010 VA treatment note, he reported passive intermittent chronic suicidal ideations as well as "shadows moving out of the corner of his eyes," suggesting possible visual hallucinations.  Neither suicidal ideations nor visual hallucinations were reported by the Veteran during the November 2009 VA examination.  Considering this treatment note in conjunction with the time period since the 2009 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

As regards the Veteran's lumbar spine disability, the Board notes that the Veteran was last afforded a VA examination for evaluation of his service-connected lumbosacral strain.  However, in a November 2010 notice of disagreement, the Veteran indicated that he had pain on range of motion.  The Board also notes that the July 2010 VA examiner found that there was objective evidence of pain on range of motion but did not indicate when this pain began.  In light of this statement, the time period since that examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected lumbosacral strain.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995). 
  
Furthermore, as for the TDIU claim, the Veteran has alleged being unable to work primarily due to the severity of his PTSD and lumbar spine disability, and the record suggests that the Veteran has not been employed since 2005.  Given the current ratings for PTSD and lumbosacral strain, and, as service connection is also in effect for a scar of the right mandible and mild traumatic brain injury, the Veteran's disabilities meet the percentage requirements for award of a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2013).  Under these circumstances, the Board finds that medical opinion addressing whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation, in light of the his education, location, work experience and training, is warranted.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for increase (to include the claim for a TDIU).  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo VA examinations, to ensure all due process requirements are met, and record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Durham VA Medical Center (VAMC) dated through July 2010; more recent records may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran from July 2010 forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A.§ 5103(b)(1 (West 2002)); but see also 38 U.S.C.A. § 5103(b)(3) (2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims.  Adjudication of the higher rating claims should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505  (2007), is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2010.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA mental disorder examination, by a psychiatrist or psychologist, for evaluation of his service-connected PTSD.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The physician should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning score that represents the level of impairment due to the Veteran's service-connected PTSD, and an explanation of what the score means.

All examination findings, along with complete rationale for any conclusions reached, must be provided.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA spine examination, for evaluation of his service-connected lumbosacral strain.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbosacral strain.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the physician should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings, along with complete rationale for any conclusions reached, must be provided.

6.  After associating with the claims file all records and/or responses received, along with he reports of the mental disorders and spine examinations requested above, arrange for the Veteran to undergo appropriate VA examination, by a physician, to obtain appropriate findings and opinion in connection with the TDIU claim.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should fully describe the functional effects of each service-connected disability-PTSD, lumbosacral strain, scar on the right mandible, and mild traumatic brain injury-on the mental and physician acts required for substantially gainful employment.  

Then, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that Veteran's service-connected disabilities-individually or in concert-render him unable to obtain and retain substantially gainful employment.  

In render the request opinion, the examiner should consider all pertinent medical and lay evidence of record, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All examination findings, along with complete rationale for all conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the above, and any other notification or development deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any examination(s), in adjudicating the respective claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include, with respect the claims for increased ratings, whether staged rating, consistent with Hart (cited above) is warranted).  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response before the claims file is returned to the Board.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


